Citation Nr: 0324808	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  01-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to 
April 2, 2000, for psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from November 1974 to April 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
September 2001, when it was remanded to the RO for further 
development, which has now been completed.  While the case 
was in a remand status, the RO recognized the permanency of 
the total disability rating for compensation purposes which 
had already been assigned to the service-connected 
psychiatric disability, effective April 2, 2000.  The veteran 
subsequently indicated in November 2002 that this action 
satisfied him on the issue of the permanency of his total 
service-connected disability.  The only issue currently 
before the Board is entitlement to a rating in excess of 30 
percent for the service-connected psychiatric disability 
during the period prior to April 2, 2000.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Prior to April 2, 2000, the service-connected psychiatric 
disability was characterized by symptoms productive of no 
more than mild to moderate occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily.  




CONCLUSION OF LAW

Entitlement to a rating in excess of 30 percent for the 
service-connected psychiatric disability, variously 
diagnosed, is not established prior to April 2, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.130, 
Diagnostic Codes 9400-9440 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated September 25, 2001.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claims 
seeking an increased rating for his psychiatric disability, 
and extensive private medical records and Social Security 
Administration records have been obtained.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Psychiatric disability warrants a 10 percent rating if there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9440.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

The appellant was medically discharged from active service in 
1976 because of an anxiety neurosis, which was also diagnosed 
as a conversion reaction and psychophysiologic respiratory 
disorder manifested by chest pains for which no organic cause 
could be identified.  By rating action dated in September 
1976, service connection was granted for this disability, and 
a 10 percent rating was assigned, effective from the date of 
discharge from service in April 1976.  

The current claim seeking an increased rating was filed in 
August 1997, and a 30 percent rating has been assigned from 
the date of claim.  Extensive private medical records dating 
from 1993 onward indicate that the appellant underwent 
coronary artery bypass surgery in July 1996, after which he 
sought medical treatment for a wide variety of physical 
problems and complaints, including occasional migraine 
headaches, which were felt to be associated with his long-
standing hypertension and stress, and chest pains which were 
associated with his cardiovascular disease and his recent 
surgery and also (later) with gastroesophageal reflux 
disease.  The appellant never returned to his former 
employment as a barber, nor has he been employed at all, 
since his cardiovascular surgery in 1996.  

In mid-April 1997, the appellant was hospitalized at a 
private facility after complaining of the onset of right-
sided hemiparesis that morning.  At first, a mild stroke was 
suspected; however, medical testing, including a brain MRI, 
failed to confirm this suspicion, and it was later reported 
that these symptoms were probably manifestations of a 
conversion reaction.  However, the appellant's complaints of 
right-sided weakness and occasional loss of bladder control 
were acute and transitory in nature, generally resolving 
quickly.  

More than one of the appellant's treating physicians also 
reported suspicions of malingering.  See, e.g., the 
outpatient treatment report from New Hanover Regional Medical 
Center, dated in May 1997.  Likewise, a physician who 
evaluated the appellant in November 1997 for the Social 
Security Administration reported that he was unable to asses 
the appellant's ability to work at that time because the 
appellant was not cooperating fully in this evaluation.  This 
physician also reported that many of the objective findings 
at this time were not consistent with the medical history 
given by the appellant and that the appellant demonstrated 
considerable strength and range of motion in his right arm, 
"but when he realizes that I am assessing his strength, he 
starts demonstrating more weakness in the affected limb."  

The current diagnosis of a conversion reaction was not firmly 
established until the appellant's hospitalization at a 
private facility beginning on April 2, 2000, and these and 
subsequent medical records are the factual basis for the 
current permanent 100 percent schedular disability rating for 
the service-connected psychiatric disability.  Even at this 
time, however, it was reported that both the treating 
physician and the nursing staff had noted that the appellant 
"could move his right arm, hand and right leg spontaneously 
until he was noted to be observed at which time he would go 
flaccid."  

The appellant was treated at the Southeastern Center for 
Mental Health beginning in 1997 for situational depression 
and anxiety related to his numerous physical disabilities; a 
diagnosis of a conversion disorder is not reflected by these 
medical records until after the appellant's hospitalization 
at another private medical facility in April 2000.  

The appellant underwent several mental residual functional 
capacity assessments for the Social Security Administration 
in December 1997, October 1998 and January 1999.  All of 
these clinical assessments indicated that he demonstrated no 
more than moderate limitations of any mental functions, and 
no significant limitations of any kind for many such mental 
functions.  The appellant was eventually found to be disabled 
by the Social Security Administration from December 1997, 
based primarily upon his many physical problems.  

On a VA psychiatric examination of the appellant in October 
1997, he was tense and moderately restless, but he was alert 
and answered questions readily.  He showed adequate verbal 
productivity, orientation, memory, insight and judgment.  A 
GAF of 55 was reported on this examination, indicating 
moderate impairment in social and occupational functioning.  

In July 1999, a GAF of 51 was reported in connection with the 
appellant's psychiatric treatment at the Southeastern Center 
for Mental Health.  As previously discussed, this is also 
consistent with a moderate degree of impairment in social and 
occupational functioning.  

On the next VA psychiatric examination of the appellant in 
August 2000, a GAF of 35 at present, 40 in the past year, was 
reported.  The GAF of 35 is consistent with and dated after 
the current permanent and total schedular disability rating 
was made effective; however, the reported GAF of 40 in the 
past year is not consistent with the objective medical 
evidence of record, which reflects a GAF of 51 in July 1999 
and no significant increase in the severity of the 
appellant's psychiatric symptoms before his hospitalization 
in April 2000.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
during the period in question were not in excess of those 
contemplated by the schedular criteria.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Based upon a review of all of the relevant evidence, and 
especially in view of the appellant's failure to fully 
cooperate in the evaluation process, the Board has concluded 
that a disability rating in excess of 30 percent is not 
warranted for the service-connected psychiatric disability, 
variously diagnosed, prior to April 2, 2000.  




ORDER

A disability rating in excess of 30 percent for the service-
connected psychiatric disability, variously diagnosed, prior 
to April 2, 2000, is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

